              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CASEY RAFEAL TYLER,             )
                                )
               Plaintiff,       )
                                )
    v.                          )            1:17CV1142
                                )
KATY POOLE, et al.,             )
                                )
               Defendants.      )


                              ORDER

    This matter is before this court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on February 14, 2020, by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 31.) In the Recommendation, the

Magistrate Judge recommends that Defendants’ motion for summary

judgment, (Doc. 19), be denied with regard to Plaintiff’s

condition-of-confinement claims and granted with regard to all

other claims. The Recommendation was served on the parties to

this action on February 14, 2020. (Doc. 32.) Defendants and

Plaintiff filed objections. (Docs. 34, 35.) Plaintiff also filed

a response, (Doc. 36), to Defendants’ objections.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or
modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which Defendants and Plaintiff

objected and has made a de novo determination which is in accord

with the Magistrate Judge’s report.

     The parties’ objections require further discussion on the

part of the court.

     Defendants object to the Magistrate Judge’s recommendation

that summary judgment be denied as to Plaintiff’s Eighth

Amendment claim. (Doc. 34 at 2.) Notably, however, Defendants do

not object to the Magistrate Judge’s finding that Defendants

failed to place the Eighth Amendment condition-of-confinement

claim at issue for purposes of summary judgment. The Magistrate

Judge found that “Defendants have submitted nothing to the

record regarding the conditions Plaintiff actually faced, or the

state of mind of the relevant Defendants,” (see generally id.;

Doc. 31 at 13), and Defendants have not objected to that

finding.

     A district court is only required to review de novo those

portions of the report to which specific objections have been

made. See 28 U.S.C. § 636(b)(1). “It does not appear that

                              -2-
Congress intended to require district court review of a

magistrate’s factual or legal conclusions, under a de novo or

any other standard, when neither party objects to those

findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).

     Defendants object to the Recommendation by arguing that

Plaintiff has failed to present “any credible evidence that he

either suffered serious or significant physical or emotional

injury or substantial risk of such.” (Doc. 34 at 3.) While it is

quite possibly correct that Plaintiff did not suffer serious or

significant injury, neither party has submitted evidence by

affidavit or otherwise to address the conditions of confinement

or any injury.

     Although no evidence has been presented, Plaintiff alleges

in his complaint that he was in placed in cell restriction and

on January 17, 2015, declared a medical emergency seeking

treatment for exhaustion. (Doc. 2 at 6-7.)1 According to the

complaint, Plaintiff required hospitalization for intravenous

treatment for dehydration. (Id.) In the absence of any facts

submitted by affidavit or otherwise, this court is not able to

say whether these medical conditions were significant, caused by



     1 All citations in this Order to documents filed with the
court refer to the page numbers located at the bottom right-hand
corner of the documents as they appear on CM/ECF.

                               -3-
prison conditions, or caused by Plaintiff’s hunger strike.

Plaintiff’s claims may be outlandish from Defendants’

perspective, but in the absence of any facts submitted in

accordance with summary judgment requirements, see Fed. R. Civ.

P. 56(c)(1), and the absence of either objection or argument as

to the Magistrate Judge’s finding as to Defendant’s failure to

submit information in the record, this court declines to

overrule the Magistrate Judge as to Plaintiff’s Eighth Amendment

claim.

     Although Defendants did not object to the Magistrate

Judge’s findings and this court is not able to find the

Recommendation clearly erroneous as to those findings to which

objection is not made, the procedural posture of this case is,

at a minimum, troubling. Defendants filed their motion for

summary judgment on June 21, 2019. (Doc. 19.) The Clerk issued

Plaintiff a Roseboro notice advising Plaintiff of his right to

respond. (Doc. 21.) That notice contained the following

language: “Your failure to respond or, if appropriate, to file

affidavits or evidence in rebuttal within the allowed time may

cause the court to conclude that the defendant(s)’ contentions

are undisputed and/or that you no longer wish to pursue the

matter.” (Id. at 1.) LR 7.3(k) provides:

     The failure to file a brief or response within the
     time specified in this rule shall constitute a waiver
                              -4-
     of the right thereafter to file such brief or
     response, except upon a showing of excusable
     neglect. . . . If a respondent fails to file a
     response within the time required by this rule, the
     motion will be considered and decided as an
     uncontested motion, and ordinarily will be granted
     without further notice.

Further, LR 56.1(d) states:

          In a responsive brief the opposing party may,
     within 30 days after service of the summary judgment
     motion and brief, set out the statements required by
     LR 7.2(a)(1)-(3) and also set out the elements that
     the claimant must prove (with citations to supporting
     authority), and either identify any element as to
     which evidence is insufficient (and explain why the
     evidence is insufficient), or point to specific,
     authenticated facts existing in the record or set
     forth in accompanying affidavits that show a genuine
     issue of material fact, or explain why some rule of
     law (e.g., an applicable statute of limitations) would
     defeat the claim. The failure to file a response may
     cause the Court to find that the motion is
     uncontested.

LR 56.1(d)(emphasis added). Plaintiff did not file a response to

Defendants’ motion for summary judgment in spite of the warning

of the Roseboro letter.2


     2 Plaintiff argues that his appeal was his response to the
“Roseboro letter.” (Doc. 35 at 1.) Plaintiff made a choice to
file a notice of appeal to the Fourth Circuit rather than
respond in this court to the motion for summary judgment.
According to the opinion of the Fourth Circuit, Plaintiff
appealed the orders denying his motion for appointment of
counsel and the granting of an extension of time to file
dispositive motions, (Doc. 26 at 2), matters that had nothing to
do with his failure to respond to the motion for summary
judgment. The Magistrate Judge did not issue a ruling until well
after the Fourth Circuit issued its judgment and mandate. (See
Docs. 27, 28, 31.) Plaintiff did not respond to the motion for
summary judgment.
                               -5-
     Plaintiff’s failure to file a response resulted in, inter

alia, Plaintiff’s failure to respond to Defendants’ argument

that the Eighth Amendment claim was subject to dismissal. (See

Doc. 20 at 15-18.) Furthermore, the failure to respond could,

and arguably should, result in Defendants’ motion for summary

judgment being decided as an uncontested motion. See LR 7.3(k)

and 56.1(d). If the rules are to be fairly applied, as they

should be, then Plaintiff’s failure to respond is arguably as

significant a failing as Defendants’ failure to place any facts

at issue in the Eighth Amendment claim.

     In light of Plaintiff’s failure to respond in any fashion

to Defendants’ motion for summary judgment, this court finds as

an initial matter that Plaintiff has waived the right to file an

objection. Plaintiff has filed a number of cases in this court

and has responded to at least one motion for summary judgment

previously. (See, e.g., Tyler v. Hooks, 1:17CV833 (Docs. 7, 8).)

Because Plaintiff is clearly aware of the duty to respond and

the consequences for failing to do so, this court finds his

objections should be overruled for that reason alone.

Plaintiff’s objections are therefore overruled.

     Nevertheless, this court will briefly review the objections

on the merits considering the Fourth Circuit’s “strong policy




                              -6-
that cases be decided on the merits,” United States v. Shaffer

Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993).

     Plaintiff has introduced new arguments and evidence as part

of his objections to the Recommendation.3 Plaintiff first objects

to the Magistrate Judge’s Recommendation that summary judgment

be granted in favor of Defendants with regard to Plaintiff’s

First Amendment claims. (Doc. 35 at 1-10.) Plaintiff argues

that: (1) the Faith Group Affiliation Declaration Form that

Scotland Correctional Institution (“Scotland”) requires for an

inmate to change his religious affiliation impermissibly

constitutes an investigation of “the Church” and inmates’

religious sincerity; (2) a desire to limit overflow in corporate

worship services and preventing inmates from attending for

reasons other than worshipping, rather than safety, are the real




     3 The evidence introduced by Plaintiff are three documents
labeled Exhibits 17, 17-A, and 101. (Doc. 35 at 14–16.) Exhibit
17 is a list of instructions for completion of Faith Group
Affiliation Declaration Forms. (Id. at 14.) Exhibit 17-A is an
unmarked Faith Group Affiliation Declaration Form for Scotland
Correctional Institution. (Id. at 15.) Exhibit 101 is an Inmate
Information Request Form in which Plaintiff seeks to attend a
church or bible study service and is denied by a Scotland
Correctional Institution chaplain because only Christian or
Hebrew Israelite practitioners were approved to attend Christian
services and Plaintiff was listed as a Jewish practitioner. ( Id.
at 16.)


                               -7-
objectives of Scotland’s policy; and (3) those objectives are

constitutionally illegitimate.4 (Id. at 3, 6–8.)

     None of Plaintiff’s First Amendment arguments have merit.

Even if they did have merit, however, Defendants would be

entitled to qualified immunity because it is not a clearly

established constitutional right for an inmate to attend a

corporate worship service of a group with whom he is not

affiliated.

     Plaintiff also, for the first time, raises arguments

elaborating his claims under the Fourteenth Amendment Equal

Protection and Due Process clauses. (Id. at 11–12.)

Specifically, Plaintiff argues that (1) he was entitled to a

hearing before being deprived of the right to attend a corporate

worship service for a religion with which he was not affiliated;

and (2) the policy of permitting only prisoners affiliated with

a religion to attend that religion’s corporate religious

services constitutes unlawful discrimination. (Id.) These

arguments are without merit. However, even if they did have


     4 Plaintiff also argues that Defendant Poole lacked the
authority to implement the Scotland policy regarding attendance
at corporate worship services and that the policy contradicts
the policy of the North Carolina Department of Public Safety.
(Doc. 35 at 2.) This argument is without merit, as the scope of
Defendant Poole’s authority and whether the North C arolina
Department of Public Safety’s policy contradict and supersedes
Scotland’s is irrelevant to Plaintiff’s First Amendment claims.

                               -8-
merit, Defendants would be entitled to qualified immunity

because the rights asserted by Plaintiff are not clearly

established.

    The court finds Plaintiff’s objections do not change the

substance of the United States Magistrate Judge’s

Recommendation, (Doc. 31), and the court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 31), is ADOPTED.

    IT IS FURTHER ORDERED that Defendants’ Motion for Summary

Judgment, (Doc. 19), is GRANTED IN PART AND DENIED IN PART. The

motion is DENIED with regard to Plaintiff’s condition-of-

confinement claims and GRANTED with regard to all other claims.

    This the 31st day of March, 2020.



                             ___________________________________
                                 United States District Judge




                              -9-
